DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/15/21 has been entered.

Claims Status
Claims 235-247 and 260-275 are pending in the application. Claims 209-227,233 and 248-259 were canceled in the amendment filed 3/15/21.
 
Affidavit/Declaration
The declaration under 37 CFR 1.132 filed 3/15/21 is insufficient to overcome the rejection of claims 235-247 based upon 35 U.S.C. 103 as set forth in the last Office action because: the declaration does not provide any data for the synergistic effect of the combination of the PD-L1 or CD25 immune checkpoint inhibitor with the IR700 conjugate + PIT and does not provide a representative number of examples for other types of PD-1 immune checkpoint inhibitors, such as small molecules, polypeptides, etc. with the IR700 conjugate + PIT and therefore, is not commensurate in scope with the instant claims as the declaration only provides data showing a synergistic effect for a single antibody immune

The reference of Kobayashi et al. teaches that the antibody, of the antibody-IR700 molecule, recognizes a tumor-specific antigen on the surface of a tumor cell (abstract; column 7, lines 35-53). The antibody-based photosensitizers are activated by NIR light for targeted photoimmunotherapy (PIT) only when bound to the target molecule on the cancer cellular membrane (column 10, lines 40-50; column 14, lines 29-40; column 33, lines 11-38).
 The target cell is a cell that is not desired or whose growth is not desired, such as a tumor cell present in a mammal to be treated. The target cell expresses a cell surface protein that is not substantially found on the surface of other normal (desired) cells, an antibody is selected that specifically binds to the specific protein, such as CD25 (column 18, lines 24-36; column 19, lines 34-48; column 20, line 50; column 21, lines 55-57). By selectively killing of tumor cells relative to normal cells is meant that the methods are capable of killing tumor cells more effectively than normal cells
The antibody-IR700 molecules can be co-administered with a fully human antibody cytotoxic 
T-lymphocyte antigen-4 (anti-CTLA-4) (column 26, lines 50-55) or can be used in combination with other therapies (column 16, lines 27-47). The disclosed methods can kill at least 90% or more of the treated cells relative to the absence of treatment with one or more antibody-IR700 molecules followed by irradiation (column 16, lines 48+).
The reference of Jain et al. teaches that the cancer therapy includes PDT used in combination with the ACHM, other cancer therapies, and/or microenvironment modulators (p11, [0163]). PDT includes administration of a photosensitizing agent (e.g. phthalocyanine, etc.) (p11, [0163]; p32, [0448]). Examples of immune therapies include, but are not limited to, CTLA-4 blockade (e.g. anti-CLTA-4 antibody, such as ipilimumab); immune-based therapies (including, e.g., immune or dendritic cell-based vaccines and antagonists of immune inhibitory signals or checkpoints) (p11, [0162]; p32, [0447]). It will 
therapies (p27, [0416-0417]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 235-247 and 260-275 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 8,524,239B2) in view of Jain et al. (US 2013/0287688A1), Topalian et al. (New Engl. J. Med. 2012, 366, 2443-2454) and Sanchez-Barcelo et al. (Recent Patents on Endocrine, Metabolic & Immune Drug Discovery 2014, 8, 1-8) and in further view of Doiron et al. (US 5,196,005) and Yoon et al. (Clinc. Endosc. 2013, 43, 7-23).
Kobayashi et al. (US 8,524,239B2) discloses the method of treatment of a cell or tissue with antibody-IR700 molecule via administration of the antibody-IR700 molecule followed by irradiation until sufficient cell killing is achieved via PDT (column 12, lines 22-31; column 14, lines 29-59; column 15, lines 52+; column 16, lines 4-26; column 17, lines 25-33; column 13, lines 40+). The antibody-IR700 molecules bind to their target on a cells surface (column 16, lines 4-19). The suitable dose of irradiation following administration of the antibody-IR700 molecule is at least 1 J cm-2 at a wavelength of 660-740 nm (for example at a wavelength of about 680 nm), at least 10 J cm-2, at least 50 J cm -2, etc. (abstract; column 8, 
The antibody recognizes a tumor-specific antigen on the surface of a tumor cell and binds to an epitope of the antigen (abstract; column 5, lines 53-61; column 6, lines 33-47; column 7, lines 35-53). The antigen can stimulate a T-cell response in an animal (column 8, lines 10-31). The observation that phototoxicity was induced after incubation with antibody-IR700 after only 1 hour at 4°C indicates that internalization of the conjugate is not required for activity (column 15, lines 17-20).
The antibody-based photosensitizers are activated by NIR light for targeted photoimmunotherapy (PIT) only when bound to the target molecule on the cancer cellular membrane (column 10, lines 40-50; column 14, lines 29-40; column 33, lines 11-38). The fluorescence induced by the conjugate can be used to non-invasively guide both PIT and monitor the results of therapy (column 13, lines 63-65; column 15, lines 26-37). PIT was performed with Tra-IR700, indicating that membrane binding of Tra-IR700 was sufficient to induce cell death (column 28, lines 58+; Example 5; FIG. 1C).
The target cell is a cell that is not desired or whose growth is not desired, such as a tumor cell present in a mammal to be treated. The target cell expresses a cell surface protein that is not substantially found on the surface of other normal (desired) cells, an antibody is selected that specifically binds to the specific protein, such as CD25 (column 18, lines 24-36; column 19, lines 34-48; column 20, line 50; column 21, lines 55-57). By selectively killing of tumor cells relative to normal cells is meant that the methods are capable of killing tumor cells more effectively than normal cells (column 17, lines 25-28).

controlled tumor regrowth (column 15, lines 44-50).
The antibody comprises cetuximab, panitumamab, nimotuxumab, etc. which target head and neck cancer. The tumor cells in a patient with cancer further comprises tumors of the skin (e.g. squamous cell carcinoma, etc.) (column 12, lines 48+; column 18, lines 37+). The compositions can comprise one or more antibody-IR700 molecules and a chemotherapeutic agent or a molecular targeting agent or combinations thereof (column 21, lines 8-54; claims 6,2,13,14).
The patient may be administered one or more antibody molecules, repeatedly over a period of time (such as bi-weekly or monthly, etc.) (column 23, lines 1-3; column 25, lines 18-28). The antibody-IR700 molecules can be co-administered with a fully human antibody cytotoxic T-lymphocyte antigen-4 (anti-CTLA-4) (column 26, lines 50-55) or can be used in combination with other therapies (column 16, lines 27-47). Prior to, during, or following administration of one or more antibody-IR700 molecules, the subject can receive one or more therapies (column 25, lines 42-47).
The disclosed methods can kill at least 90% or more of the treated cells relative to the absence of treatment with one or more antibody-IR700 molecules followed by irradiation (column 16, lines 48+). Administration of therapeutically effective amounts of antibody-IR700 molecules followed by therapeutically effective irradiation are capable of decreasing the weight or volume of a tumor in vivo (column 17, lines 25-29). 
Kobayashi et al. does not disclose an immune checkpoint inhibitor.
Jain et al. (US 2013/0287688A1) discloses a method for treating cancer by administering an anti-hypertensive agent, as a single agent or in combination with a microenvironment modulator and/or a therapy (e.g. immunotherapy, photodynamic therapy, etc.) (abstract; p1-2, [0008-0012]; p24, [0386-0388]; p27, [0416]). Administration of the anti-hypertensive agent and/or the microenvironment 
The cancer therapy includes PDT used in combination with the ACHM, other cancer therapies, and/or microenvironment modulators (p11, [0163]). PDT includes administration of a photosensitizing agent (e.g. phthalocyanine, etc.) (p11, [0163]; p32, [0448]). Examples of immune therapies include, but are not limited to, CTLA-4 blockade (e.g. anti-CLTA-4 antibody, such as ipilimumab); immune-based therapies (including, e.g., immune or dendritic cell-based vaccines and antagonists of immune inhibitory signals or checkpoints) (p11, [0162]; p32, [0447]). It will be appreciated that the AHCM agent can be administered in combination with one or more additional therapies (p27, [0416-0417]). 
The cancer includes skin cancer, squamous cell cancer (e.g. squamous neck cancer, etc.) (p25, [0404],[0407]; p26, [0408]; p35, [0490]).
Additional cancer therapeutic antibodies may be administered in conjunction with the invention wherein the antibodies include cetuximab, dacetuzumab, ipilimumab, lextumumab, tremelimumab, etc. (p29-30, [0433],[0438]).
Topalian et al. (New Engl. J. Med. 2012, 366, 2443-2454) discloses the assessment of the antitumor activity and safety of BMS-936558 (Nivolumab), an antibody that specifically blocks PD-1 (p2443, Background). Anti-PD-1 antibody produced objective responses in patients with non-small lung cancer, melanoma, or renal-cell cancer. Preliminary data suggests a relationship between PD-L1 expression on tumors and objective response (p2443, Conclusions). PD-1 is a key immune-checkpoint receptor expressed by activated T cells and it mediates immunosuppression (p2444, left column, first 
Also, efforts to develop immunotherapeutic approaches for cancer, including immune-checkpoint-pathway inhibitors such as anti-CTLA-4 antibody (ipilimumab) for the treatment of patients with advanced melanoma (p2444, left column, first paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to administer an immune checkpoint inhibitor before, concurrently or sequentially with administration of the antibody-IR700 molecule of Kobayashi et al. as Kobayashi et al. teaches that antibody-IR700 molecule can be co-administered with a fully human antibody to cytotoxic T-lymphocyte antigen-4 (anti-CTLA-4) and/or can be used in combination with other therapies prior to, during, or following administration of one or more antibody-IR700 molecules and Jain et al. teaches that AHCM agent can be administered with cancer therapeutic antibodies (dacetuzumab, ipilimumab, etc.) and in combination with one or more additional therapies (e.g. immunotherapy, photodynamic therapy, etc.). Examples of immune therapies include, but are not limited to, CTLA-4 blockade (e.g. anti-CLTA-4 antibody, such as ipilimumab with dosing schedules such as at least one, two, three, etc. days or one, two or three, etc. weeks prior to cancer therapy or substantially continuously over a period of at least 1,5,10 or 24 hours; at least 2,4,10 or 14 days, etc. 
Therefore, it would have been predictable to one of ordinary skill in the art that the method of Kobayashi et al. teaches that antibody-IR700 molecule can be used for PIT and/or PDT and in combination with the immune-checkpoint-pathway inhibitor anti-CTLA-4 antibody (ipilimumab) as Topalian et al. teaches that anti-CTLA-4 antibody (ipilimumab) is immune-checkpoint-pathway inhibitor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the immune-checkpoint-pathway inhibitor anti-CTLA-4 antibody (ipilimumab) of Kobayashi et al. for the anti-PD-1 antibody BMS-936558 of Topalian et al. to examine its 
Therefore, it would have been predictable to substitute one known antibody immune-checkpoint-pathway inhibitor for another known antibody immune-checkpoint-pathway inhibitors to examine the efficacy for immunotherapeutic approaches for cancer treatment.
 
Kobayashi et al. does not explicitly disclose activation of immune cells.
Sanchez-Barcelo et al. (Recent Patents on Endocrine, Metabolic & Immune Drug Discovery 2014, 8, 1-8) discloses a review of therapeutic strategies using the application of visible light to irradiate photosensible substances (PSs) of different natures, such for use in the methods of PDT, PTT and PIT wherein the PSs-MABs conjugates have high affinity for specific tissues, bind to specific kinds of tumors, have low toxicity and will increase the clinical utility of the therapies (abstract; p3, Photosensitizing Agents). Therapeutic mechanisms triggered by the activation of the PSs depend basically on the activation of immune responses (PDT and PIT) or the local generation of heat (PIT) (abstract).
PDT is a therapeutic procedure involving the administration of a photosensitizing drug followed by irradiation with a light source at wavelengths corresponding to the absorption of the PS agent, such as 600-800 nm) (p1, Photodynamic therapy (PDT); p3, Photosensitizing Agents). The apoptosis and/or necrosis triggered by PDT are followed by the release of inflammatory and immune mediators, such as cytokines and antigens. These mediators induce an inflammatory response, which may lead to the development of systemic immunity (p2, left column, last paragraph). PDT can be used for the treatment of malignant and pre-malignant non-melanoma skin lesions, etc. (p2, right column). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the antibdy-IR700 molecule with PIT provides for activation of immune cells as Sanchez-Barcelo et al. teaches that irradiation for PDT and PIT is followed by the release of inflammatory and immune mediators, such as cytokines and antigens. These mediators induce an inflammatory response. Therapeutic mechanisms triggered by the activation of the PSs depend basically on the activation of immune responses (PDT and PIT) or the local generation of heat (PIT) wherein the main difference between PIT and PDT is that in PIT, MABs are associated with PSs to improve selective binding of the PSs to the target tissues.

Kobayashi et al. does not explicitly disclose cylindrical diffusing fibers comprising a diffuser length of 0.5 cm to 10 cm or a spacing of 1.8 ± 0.2 cm apart of the cylindrical diffusing fibers.
Doiron et al. (US 5,196,005) discloses a cylindrical diffuser tip for use with an optical fiber for use in providing uniform cylindrical illumination of target tissue in remote areas of the body via PDT 
Yoon et al. (Clinc. Endosc. 2013, 43, 7-23) discloses the use of photosensitizers (PSs) and light
delivery for increased selective tumor accumulation and targeting in PDT (abstract; Fig 1). PSs can be coupled to antibodies, etc. for selective accumulation and targeting within tumor tissue (p9, Classification and Characteristics of the ideal PSs). The light delivery systems include cylindrical diffusing tips of various lengths and flexibility or fiber optics with a lens. The light delivery devices should be clinically oriented to give enough dosimetry with standardization showing maximum efficiency with minimum normal tissue injury (p16, right column, last paragraph). Main purpose of a combination between the light source and delivery devices in PDT is to generate enough light illumination (optical power, W) at the appropriate wavelength for activation of PS and optimum penetration into the target tissue and the corresponding spatial light distribution in the tumor volume (various size and shape).
The light delivery lasers have advantages, such as easy coupling with fiber optics following direct delivery of homogeneous and ample amount of light to the target site. The design and development of fiber optic delivery devices should be made with a few considerations, such as sufficient power delivery, compatibility with clinical instrumentation (i.e., endoscopes), and proper type of the fiber optic delivery tip to correspond to tumor shape, volume size or cavity area (p17, Fiber optic delivery devices). The most widely used fiber optic light delivery device in PDT is cylindrical diffusing fiber tip which was manufactured by a few companies. The diffusers are available in lengths of 1 to 9 cm range depending on the specific application. For the use of the standard cylindrical diffusing fiber, two light de-livery methods have been developed: intraluminal irradiation techniques used for the lung and esophagus, and interstitial illumination methods to deliver adequate light doses to the target tumor volume (p17, Cylindrical fibers). 

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize cylindrical diffuser tips, for the method of Kobayashi et al., with lengths between 0.5 and 5 cm for PIT of tumors as Doiron et al. teaches that cylindrical diffuser tips of length 0.5 and 5 cm are used for PDT irradiation of tumors and Kobayashi et al. teaches that the NIR light is administered by using a fiber-coupled laser diodes with diffuser tips and Yoon et al. teaches that cylindrical diffusers are available in lengths of 1 to 9 cm range depending on the specific. PDT combines a photosensitizing agent with non-ionizing light in the NIR to kill cells whereas PIT utilizes a target-specific photosensitizer and NIR light to kill cells. 
Therefore, it would have been predictable to utilize the cylindrical diffuser tips for PIT as it is an analogous method to PDT which utilizes NIR to kill cells with a target-specific photosensitizer. The main difference between PIT and PDT is that in PIT, MABs are associated with PSs to improve selective binding of the PSs to the target tissues, as taught by Sanchez-Barcelo et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the cylindrical diffusing fibers about 1.8 ± 0.2 cm apart for PDT as Yoon et al. teaches that multiple fibers are used to cover an entire region of treatment that is multifocal and the shape and volume of photoablation of the prostate depends on the spatial distribution of the effective 
Furthermore, it is obvious to vary and/or optimize the amount of the distance between the
cylindrical diffusing fibers, according to the guidance provided by Yoon et al., to provide a light delivery device having the desired properties such as the desired irradiation distance. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
 Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive.
Applicant asserts that the teachings in Kobayashi et al. are different from the current claims at least because Kobayashi et al. does not teach or suggest administering an immune checkpoint inhibitor that specifically binds to PD-1, PD-L1 or CD25, and a conjugate comprising a phthalocyanine dye linked to a targeting molecule for PIT. In addition, Kobayashi et al. does not teach or suggest irradiating an area near the lesion at a dose of from about 25 J cm-2 to about 400 J cm-2 or from about 25 J/cm of fiber length to about 500 J/cm of fiber length in conjunction with administration of the conjugate and the immune checkpoint inhibitor as claimed.
The reference of Kobayashi et al. teaches that antibody-IR700 molecule can be co-administered with a fully human antibody to cytotoxic T-lymphocyte antigen-4 (anti-CTLA-4) and/or can be used in combination with other therapies prior to, during, or following administration of one or more antibody-IR700 molecules.
The suitable dose of irradiation following administration of the antibody-IR700 molecule is at least 1 J cm-2 at a wavelength of 660-740 nm (for example at a wavelength of about 680 nm), at least 10 -2, at least 50 J cm -2, etc. Multiple irradiations may be performed, such as 2,3,4, etc. on the same day, on successive days, or every 1-3 days, every 2-3 weeks, etc.
The antibody-based photosensitizers are activated by NIR light for targeted photoimmunotherapy (PIT) only when bound to the target molecule on the cancer cellular membrane. The fluorescence induced by the conjugate can be used to non-invasively guide both PIT and monitor the results of therapy Repeated PIT can be used for long term management of cancer patients. It was observed that repeated PIT with 3 different regimens (4 cycles of PIT every 2 weeks after multiple doses of antibody) controlled tumor regrowth.
The reference of Topalian et al. teaches that anti-CTLA-4 antibody (ipilimumab) is immune-checkpoint-pathway inhibitor.
Therefore, Kobayashi et al. does teach of administering an immune checkpoint inhibitor that specifically binds to PD-1, PD-L1 or CD25, and a conjugate comprising a phthalocyanine dye linked to a targeting molecule for PIT.
Applicant asserts that Jain et al. and Sanchez-Barcelo et al. also fail to even mention administration of an immune checkpoint inhibitor that specifically binds to PD-1, PD-L1 or CD25 in combination with a phthalocyanine dye-targeting molecule conjugate for PIT, or any particular light doses or any motivation to modify the light doses as described in Kobayashi et al.
The reference of Jain et al. teaches that AHCM agent can be administered with cancer therapeutic antibodies (dacetuzumab, ipilimumab, etc.) and in combination with one or more additional therapies (e.g. immunotherapy, photodynamic therapy, etc.). Examples of immune therapies include, but are not limited to, CTLA-4 blockade (e.g. anti-CLTA-4 antibody, such as ipilimumab with dosing schedules such as at least one, two, three, etc. days or one, two or three, etc. weeks prior to cancer therapy or substantially continuously over a period of at least 1,5,10 or 24 hours; at least 2,4,10 or 14 days, etc.


Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MELISSA J PERREIRA/Examiner, Art Unit 1618